Exhibit 10.72
Amendment to the Employment Agreement
Between NationsHealth, Inc. and Lewis Stone
THIS AMENDMENT is dated as of December 23, 2008, between NationsHealth, Inc., a
Delaware corporation (the “Company”), and Lewis Stone (the “Executive”).
WHEREAS, the Company and the Executive are parties to an employment agreement
dated May 29, 2008 (the “Employment Agreement”);
WHEREAS, the Internal Revenue Service has issued final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and
WHEREAS, the Executive and the Company have agreed to amend the Employment
Agreement as set forth below in order to comply with the Section 409A final
regulations.
NOW, THEREFORE, the Company and the Executive amend the Employment Agreement,
effective as of January 1, 2009 as follows:

1.   The following sentence is added after the first sentence of Section 3(b):  
    “Any bonus shall be paid by the Company in the calendar year immediately
following the completion of the performance period as soon as practicable
following the completion of the audit of the Company’s financial statements, but
in no event later than December 31st of such year.”

2.   The word “elect” replaces the phrase “are eligible to receive” in
Section 4(b).

3.   The following is added after the last sentence in Section 4(b):       “The
Company and the Executive intend that the first 18 months of coverage shall be
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Any medical coverage required after such 18 month
period shall be provided under an insurance policy in a manner that is
non-taxable under the Code. The Company may choose to provide this coverage
under its group policy covering active employees. If the Company is unable to
provide such coverage under its group policy, it shall use commercially
reasonable efforts to secure an individual policy to provide for coverage on the
same basis as under the Company’s group medical plan as in effect on the
Executive’s separation from service.”

 

 



--------------------------------------------------------------------------------



 



4.   The following is added at the end of Section 4(d):       “within 90 days
after Executive incurs such expenses. Reimbursement will be made within 90 days
of the receipt by the Company of the appropriate documentation.”

5.   The phrase “an amount” is replaced with the phrase “, but in no event later
than March 15th of the year following the year in which employment terminates, a
lump-sum amount” in Section 5(b)(i).

6.   The following sentence is added at the end of Section 5(b)(i):       “It is
intended that any payments under this Section 5(b)(i) qualify as a short-term
deferral under Treasury Regulation Section 1.409A-1(b)(4).”

7.   The word “elects” replaces the phrase “is eligible to receive” in
Section 5(b)(ii).

8.   The following sentence is added at the end of Section 5(b)(ii):       “The
Company and the Executive intend that the first 18 months of coverage shall be
exempt from the application of Section 409A of the Code. Any medical coverage
required after such 18 month period shall be provided under an insurance policy
in a manner that is non-taxable under the Code. The Company may choose to
provide this coverage under its group policy covering active employee. If the
Company is unable to provide such coverage under its group policy, it shall use
commercially reasonable efforts to secure an individual policy to provide for
coverage on the same basis as under the Company’s group medical plan as in
effect on the Executive’s separation from service.”

9.   The following sentence is added at the end of Section 5(b):       “For
avoidance of doubt, the Executive acknowledges that the payment made under
Section 5(b)(iv) of this Amended Agreement satisfies the Company’s obligation to
pay the Executive any further Severance Benefits under the Settlement
Agreement.”

10.   Section 5(f) of the Employment Agreement is deleted.

11.   Except as expressly modified by the terms of this Amendment, the
provisions of the Employment Agreement shall continue in full force and effect.

12.   This Amendment may be executed in several counterparts, each of which
shall be deemed an original and which together shall constitute but one and the
same instrument.

13.   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Florida without regard to its conflicts of law principles.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
day and year first written above.

                        NationsHealth, Inc.    
 
           
 
  By:    /s/ Tim Fairbanks    
 
   
 
 
   
 
               Its:  COO    
 
     
 
              Executive    
 
           
 
  By:    /s/ Lewis Stone    
 
   
 
 
   

 

 